     Case 2:16-cv-00298-ILRL-DEK Document 129 Filed 03/08/19 Page 1 of 6




                     UNITED STATES DISTRICT COURT

     FOR THE EASTERN DISTRICT OF THE STATE OF LOUISIANA



Zepporiah Edmonds                   CIVIL ACTION No.          16 cv 00298


VERSUS                              JUDGE:                    Lemelle


City of New Orleans,                MAGISTRATE:
Mark D. Jernigan and
Linda Copeland



    Plaintiff’s Updated Rule 59 (a)(1)(B) Motion For New Trial and
combined Rule 60 Motion for Relief from Judgment or Order, seeking
     reconsideration, review, relief and reversal of this Court’s
   June 19, 2017 ruling dismissing all claims of Plaintiff versus all
    Defendants via Judgment in Favor of said Defendants, Court
 Judgment Docs 85 and 86 this Record, filed here Pursuant to Court
 Orders of October 18, 2017, Rec. Doc. 112, as well this Court more
                   recent orders per Rec. Doc. 128


      Now Into Court comes Plaintiff, ZEPPORIAH EDMONDS, who files her Plaintiff’s

Rule 59 (a)(1)(B) Motion For New Trial and combined Rule 60 Motion for Relief from

Judgment or Order, seeking reconsideration, review, relief and reversal of this Court’s

June 19, 2017 ruling dismissing all claims of Plaintiff versus all Defendants via

Judgment in favor of said Defendants.

       This motion is filed pursuant to Court Orders of October 18, 2017, Rec. Doc.

112, as well as this Court’s more recent Orders, per Rec. Doc. 128. The Procedural



                                                                                     1
     Case 2:16-cv-00298-ILRL-DEK Document 129 Filed 03/08/19 Page 2 of 6




History of the state court proceedings, now exhausted - less certain State Tort Claims

and Whistleblower Claims remaining in State Court and previously, specifically severed

from this matter by this Court’s previous orders, are as follows:

1. In the period since directed by this Court on October 18, 2017, Rec. Doc. 112 to file

    these motions upon completion of state law proceedings, Petitioner’s Appeal of her

    Termination was heard and ruled upon by the City of New Orleans Civil Service

    Commission. A Hearing Examiner for the Commission heard testimony over a

    period of nine (9) days between April 21, 2016, and March 13, 2017. On August 2,

    2017, the Hearing Examiner rendered a written report concluding “that the DPW

    failed to prove by a preponderance of evidence that [Ms. Edmonds’] emergency

    suspension and termination were for cause.”

2. On September 5, 2017, the Commission rendered its decision finding that Ms.

    Edmonds “did engage in misconduct” regarding the OIG investigation, but that “such

    misconduct did not warrant termination.” (see related Motion to Re-Open Case,

    attached Exhibit #1) The Commission therefore remanded the matter back to the

    hearing examiner to determine the appropriate level of discipline. The Hearing

    Examiner then concluded that an appropriate penalty could be recommended based

    on the record and his personal experience, with reference to the New Orleans

    Police Department Penalty Matrix, the Hearing Examiner accordingly recommended

    the Petitioner be assessed a one-day suspension.

3. It is worth noting that the City of New Orleans Civil Service Commissioners deciding

    the Petitioner’s Appeal of her Termination from employment was decided and

    signed in mid-August, 2017, but that the Civil Service Commission did not release



                                                                                      2
    Case 2:16-cv-00298-ILRL-DEK Document 129 Filed 03/08/19 Page 3 of 6




   that decision until September 5, 2017, during the very hours that this Court had

   ordered the Petitioner and Counsel to provide a very detailed and exhaustive

   memorandum and attachments to This Court in deciding the Petitioner’s original

   submission and hearing of her 2017-filed Rules 59-60 Motion to Reconsider. The

   Civil Service Commission – adjunct to the defendant CITY OF NEW ORLEANS and

   the then-Landrieu Administration – held back the Commission’s October, 2017

   decision favoring the Petitioner and revealing the “causes” alleged for the

   Petitioner’s Termination as specious and baseless until AFTER the Petitioner’s

   Memorandum was due filed with this Court.

4. On November 16, 2017, the Commission then rendered a second 2-1 decision (See

   related Motion to Re-Open Case, attached Exhibit #2). The majority declined to

   follow the recommendation of the hearing examiner. However, the Commission

   agreed several mitigating factors existed, to wit: a lack of prior discipline during Ms.

   Edmond’s thirty-two (32) year career at DPW; her prior cooperation with OIG

   investigations; her “serious personal illness;” and indications that she had been

   “overwhelmed” by her workload during the relevant period. Nonetheless, the

   Commission reaffirmed its position that Ms. Edmonds’ engaged in “serious

   misconduct” and accordingly found “involuntary demotion to a lower classification”

   to be an appropriate penalty. The Commission ordered DPW to reinstate Ms.

   Edmonds to the position of Assistant Parking Administrator “at a step that would

   result in no greater than a $3,000/yr. reduction in salary.”

5. Both Petitioner and DPW         then appealed the decisions of the Commission.

   Specifically, Petitioner sought a review of the Commission’s September 5, 2017



                                                                                         3
    Case 2:16-cv-00298-ILRL-DEK Document 129 Filed 03/08/19 Page 4 of 6




   decision finding she engaged in misconduct warranting discipline with respect to the

   OIG investigation, arguing the Commission “manifestly erred” in making several

   findings. She further appealed her demotion, arguing such discipline is not

   commensurate with the conduct in question. DPW also appeals the Commission’s

   decision regarding Ms. Edmonds’ discipline, DPW suggesting that its decision to

   terminate was indeed warranted.          Petitioner also appealed the Commission’s

   denials of her motions to reconsider its decisions.

6. On December 5, 2018 the Fourth Circuit Court of Appeal three-judge panel ruled

   unanimously in your Petitioner’s favor, holding that the Commission had committed

   “manifest error” and reversed the Involuntary Demotion of your Petitioner,

   specifically holding that:

      “we agree with the Commission’s finding that termination was not
      appropriate under the circumstances. However, we find that the
      Commission manifestly erred in finding that DPW proved by a
      preponderance of the evidence that Ms. Edmonds engaged in any activity
      or conduct detrimental to the efficient operation of DPW. Accordingly, we
      additionally find the imposition of any discipline unjustified.” ….
      Accordingly, we find that the Commission correctly reversed the DPW’s
      termination of Ms. Edmonds, but abused its discretion in assessing
      discipline in the form of a demotion. The Commission manifestly erred in
      finding that Ms.Edmonds’ engaged in any conduct that was detrimental to
      the efficient operation of the DPW.


      Fourth Circuit holding of December 5, 2018,
      (Pages 11 and 16, attached Motion to Re-Open Case, Exhibit #3).




                                                                                     4
     Case 2:16-cv-00298-ILRL-DEK Document 129 Filed 03/08/19 Page 5 of 6




       The Petitioner has prevailed in her Civil Service Appeal of her Termination, and

in seeking be restored to her previous position of employment as Parking Administrator

within the Department of Public Works, employed by the City of New Orleans.

However, venue of a Civil Service Appeal limits by law the to a very narrow recovery of

lost wages in the form of back pay, and restoration of her position, no matter how

abusive and discriminatory her Termination and Harassment and Hostile Work

Environment amounted to.        Any recovery of General Damages, general damages

recovery, special damages beyond back pay owed, attorney’s fees and other damages

must be recovered here, through Court litigation, and the Petitioner respectfully prays

this Court find that pursuant to federal law, the Petitioner has properly stated viable,

recoverable claims, and that this Court find there exist adequately stated claims

justifying this matter going forward to trial or compromise herein.



                                         Respectfully submitted,


                                       Dominic N. Varrecchio
                                        _______________________________
                                        Dominic N. Varrecchio (# 19456)
                                        300 Lafayette Street, Suite 103
                                        New Orleans, LA 70130
                                        Telephone: (504) 524-8600
                                        Email: knic55@cox.net
                                        Attorney for Plaintiff Zepporiah Edmonds




                                                                                      5
     Case 2:16-cv-00298-ILRL-DEK Document 129 Filed 03/08/19 Page 6 of 6




                                 CERTIFICATE OF SERVICE
        I certify that a copy of the above and foregoing has been served upon counsel for all
parties via the USDC Court Electronic Filing System, this 8th day of March, 2019.



                           Dominic N. Varrecchio
                          ___________________________________
                                DOMINIC N. VARRECCHIO




                                                                                           6
